OFFER TO PURCHASE FOR CASH 1,000,000 SHARES OF COMMON STOCK OF GRUBB & ELLIS APARTMENT REIT, INC. AT $2.00 PER SHARE by: MPF FLAGSHIP FUND 14, LLC, MPF REIT FUND 1, LLC, MPF INCOME FUND 24, LLC, MPF BLUE RIDGE FUND I, LLC, MPF PLATINUM FUND, LP, MPF INCOME FUND 26, LLC, MPF DEWAAY PREMIER FUND 4, LLC, MPF FLAGSHIP FUND 9, LLC, MP VALUE FUND 7, LLC; SCM SPECIAL FUND 2, LP; (collectively the “Purchasers”) THE OFFER, WITHDRAWAL RIGHTS, AND PRORATION PERIOD WILL EXPIRE AT 11:59 P.M., PACIFIC TIME, ON JULY 30, 2010, UNLESS THE OFFER IS EXTENDED. The Purchasers hereby seek to acquire 1,000,000 Shares of common stock (the “Shares”) in GRUBB & ELLIS APARTMENT REIT, INC. (the “Corporation”).The Purchasers are not affiliated with the
